Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 31 May 2019, 28 February 2020, 10 April 2020, 18 December 2020, 19 March 2021, 14 June 2021, and 26 April 2022 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.  See attached copy of PTO-1449.

Response to Restriction
2. 	Applicants’ election without traverse of Species 1 (hernia repair mesh) in the reply filed on 25 April 2022 is acknowledged.

Status of Application
3.	The instant application was filed 1 March 2019.  Claims 1-22 are currently pending.  Claims 3 and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 April 2022.  Claims 1-2, 4-19, and 22 are examined on the merits within.


Claim Objections 
4.	Claim 9 is objected to because of the following informalities: please insert “or (c)” prior to “pores with a diameter” to read “or (c) pores with a diameter”.  Appropriate correction is required. 

5.	Claim 11 is objected to because of the following informalities: please insert “and” or “or” between components (b) and (c) as appropriate to clarify if all of the weight average molecular weight effects are included or if they are in the alternative.  In addition, please insert “and” or “or” between components (i) and (ii) to represent if the components are in the alternative or both included.  Appropriate correction is required. 
 
Claim Rejections – 35 U.S.C. 112(b) Rejections
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 7, 12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

8.	Claim 7 recites the limitation "the patient’s tissues" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

9.	Claim 12 recites “or greater than 65% at 12 weeks, post-implantation in vivo”.  It is unclear if the “post-implantation in vivo” is describing the 12 week timing (i.e., greater than 65% at 12 weeks post-implantation in vivo) both the 4 and 12 week timing (i.e., greater than 80% at 4 weeks post-implantation in vivo, or greater than 65% at 12 weeks post-implantation in vivo), or something else entirely.  Clarification is requested.  

10.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “malic acid, maleic acid, fumaric acid, trimethylol propane, trimesic acid, citric acid, glycerol propoxylate, and tartaric acid”, and the claim also recites “including products resulting from degradation of malic acid, citric acid, and tartaric acid, and cross-linking of these thermal degradation products” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

11.	Claim 14 recites the limitation "chain extender unit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Although claim 14 recites “chain extender agent” there is no mention of “chain extender unit” and thus causes ambiguity as to whether this is an additional agent. 

Claim Rejections – 35 U.S.C. 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1-2, 4-12, 17-19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peniston et al. (U.S. Patent Application Publication No. 2013/0267972).
	Regarding instant claim 1, Peniston et al. disclose a polymeric mesh comprising an absorbable polymeric fiber and a non-absorbable polymeric fiber knitted together to form an interdependent co-knit mesh structure.  See abstract.  Polymeric meshes can be used for hernias.  See paragraph [0003].  Th mesh has a burst force of 200N (20 kgf),  250 N (25 kgf), 300 N (30 kgf), 350 N (35 kgf), or 400 N (40 kgf).  See paragraph [0047]. Bioabsorbable polyurethane can be made by reacting a non-biodegradable polyisocyanate with a bioabsorbable backbone comprising succinic acid and butane diol.  See paragraph [0080]. 
	Regarding instant claim 2, the mesh may further comprise an anti-adhesive coating.  See abstract.
	Regarding instant claim 4, porosity is the key factor in the incorporation of the mesh into the surrounding tissue.  See paragraph [0052]. 
	Regarding instant claim 5, the polymeric fibers are knitted together.  See abstract.
	Regarding instant claim 6, the mesh has a thickness and thus three dimensional.  See paragraph [0041]. 
	Regarding instant claim 7, the mesh comprises sutures, staples, fixation, pins, or adhesives to fix the mesh to the patient’s tissues.  See paragraph [0094]. 
	Regarding instant claims 8-12 and 18, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Since Peniston et al. disclose a hernia repair mesh comprising succinic acid and butane diol with the claimed burst strength, all other properties should be the same, i.e., tensile strength, tenacity, decreasing of molecular weight over a predetermined period of time, and melt temperature.  It is noted that Peniston et al. disclose orientation.  See paragraph [0090].  The mesh has a pore size of 0.2-5 mm which overlaps with at least 10 microns. See paragraph [0052]. 
	Regarding instant claim 17, Peniston et al. does not disclose tin and thus excludes tin.   
With respect to claims 19 and 22, which recite product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Thus the instant claims are anticipated by Peniston et al.

Claim Rejections – 35 U.S.C. 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claim 1-2, 4-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peniston et al. (U.S. Patent Application Publication No. 2013/0267972) in view of Aoshima (U.S. Patent Application Publication No. 2009/0171037).
	Peniston et al. teach a polymeric mesh comprising an absorbable polymeric fiber and a non-absorbable polymeric fiber knitted together to form an interdependent co-knit mesh structure.  See abstract.  Polymeric meshes can be used for hernias.  See paragraph [0003].  Th mesh has a burst force of 200N (20 kgf),  250 N (25 kgf), 300 N (30 kgf), 350 N (35 kgf), or 400 N (40 kgf).  See paragraph [0047]. Bioabsorbable polyurethane can be made by reacting a non-biodegradable polyisocyanate with a bioabsorbable backbone comprising succinic acid and butane diol.  See paragraph [0080]. 
	Regarding instant claim 2, the mesh may further comprise an anti-adhesive coating.  See abstract.
	Regarding instant claim 4, porosity is the key factor in the incorporation of the mesh into the surrounding tissue.  See paragraph [0052]. 
	Regarding instant claim 5, the polymeric fibers are knitted together.  See abstract.
	Regarding instant claim 6, the mesh has a thickness and thus three dimensional.  See paragraph [0041]. 
	Regarding instant claim 7, the mesh comprises sutures, staples, fixation, pins, or adhesives to fix the mesh to the patient’s tissues.  See paragraph [0094]. 
	Regarding instant claims 8-12 and 18, since Peniston et al. teach a hernia repair mesh comprising succinic acid and butane diol with the claimed burst strength, all other properties should be the same, i.e., tensile strength, tenacity, decreasing of molecular weight over a predetermined period of time, and melt temperature.  It is noted that Peniston et al. disclose orientation.  See paragraph [0090].  The mesh has a pore size of 0.2-5 mm which overlaps with at least 10 microns. See paragraph [0052]. 
	Regarding instant claim 17, Peniston et al. does not disclose tin and thus excludes tin.   
With respect to claims 19 and 22, which recite product-by-process limitations, the Examiner notes “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Aoshima teaches filaments of polyester product comprising succinic acid-1,4-butanediol-malic acid polyester.  See paragraph [0110]. 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to substitute one known polymer for another to yield predictable results since the succinic acid-1,4-butanediol-malic acid polyester of Aoshima is known to be effective in the medical industry.  See paragraph [0002].

Double Patenting
16.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
17.	Claims 1-2, 4-19, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-8, 11-12, 14, 17-22, 24-28, and 32 of copending Application No. 16/290718 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 16/290718 are directed to multifilament polymeric compositions that can be in the form of mesh.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas Application No. 16/290718 is directed to tenacity.  Tenacity and burst strength are both properties of the polymeric composition, of which both applications claim the same 1,4-butanediol and succinic acid.  In addition, Application No. 16/290718 discloses that the mesh can be used for hernia repair.  See paragraph [0003]. Thus the two are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

18.	Claims 1-2, 4-19, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-30 of copending Application No. 16/290727 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 16/290727 are directed to monofilament or multifilament fibers of a polymeric composition.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas Application No. 16/290727 is directed to tenacity and tensile strength.  Tenacity, tensile strength and burst strength are properties of the polymeric composition, of which both applications claim the same 1,4-butanediol and succinic acid.  In addition, Application No. 16/290727 disclose that the mesh can be used for hernia repair.  See claim 23.  Thus the two are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

19.	Claims 1-2, 4-19, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17/006705 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 17/006705 are directed to monofilament or multifilament fibers of a polymeric composition.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas Application No. 17/006705 is directed to knot pull tensile strength.  Knot pull tensile strength and burst strength are both properties of the polymeric composition, of which both applications claim the same 1,4-butanediol and succinic acid.  In addition, Application No. 17/006705 disclose that the mesh can be used for hernia repair.  See paragraph [0003]. Thus the two are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

20.	Claims 1-2, 4-19, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 16/290735 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 16/290735 are directed to mesh implants comprising a composition of 1,4-butanediol and succinic acid.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas Application No. 16/290735 is directed to the release profile.  Release profile and burst strength are both properties of the polymeric composition, of which both applications claim the same 1,4-butanediol and succinic acid.  In addition, Application No. 16/290735 disclose that the mesh can be used for hernia repair.  See claim 18.  Thus the two are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

21.	Claims 1-2, 4-19, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,994,057.
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and U.S. Patent No. 10,994,057 are directed to monofilament fibers of a polymeric composition.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas U.S. Patent No. 10,994,057 is directed to tensile strength.  Tensile strength and burst strength are both properties of the polymeric composition, of which both applications claim the same 1,4-butanediol and succinic acid.  In addition, U.S. Patent No. 10,994,057 disclose that the mesh can be used for hernia repair.  See claim 9. Thus the two are not patentably distinct.

22.	Claims 1-2, 4-19, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/245573 (reference application). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and Application No. 17/245573 are directed to a polymeric composition comprising 1,4-butanediol and succinic acid.  The only difference lies in the fact that the instant application is directed to a hernia repair mesh and burst strength whereas Application No. 17/245573 is directed a product by process claim comprising melt processing.  Application No. 17/245573 disclose that the mesh can be used for hernia repair.  See claim 9. Thus the two are not patentably distinct.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
23.	No claims are allowed at this time.
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434. The examiner can normally be reached Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA WORSHAM/Primary Examiner, Art Unit 1615